             Case 1:17-cr-00611-AT Document 688 Filed 10/02/20 Page 1 of 2
                                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's P laza
                                                      New York, New York 10007



                                                      March 20, 2018

By Hand

Requested To Be Filed Under Seal

Honorable Robert W. Sweet
Chief United States District Judge                                                              /I
                                                                                                  I
Southern District of New York
500 Pearl Street                                                                      r-   .•     I
New York, New York 10007

      Re:      United States v. Joey Colon , 17 Cr. 611 (RWS)

Dear Judge Sweet:

        The Government respectfully encloses for the Court' s consideration: (1) a transcript of
defendant Joey Colon's guilty plea proceeding before a U.S. Magistrate Judge on March 6, 2018;
(2) a copy of the defendant' s plea agreement; and (3) a proposed plea acceptance order.

         Because these documents have all been filed under seal with delayed docketing in light of
the defendant's cooperation by the U.S. Magistrate Judge, the Government respectfully requests
that this letter and the Court's plea acceptance order be filed under the same conditions.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                               by: Isl Drew Skinner
                                                   Drew Skinner
                                                   Jordan Estes
                                                   Assistant United States Attorney
                                                   (212) 637-1587

cc:         Camile Abate, Esq. (by email)
                 Case 1:17-cr-00611-AT Document 688 Filed 10/02/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----                --------                                      X

UNITED STATES OF AMERICA
                                                                           ORDER UNDER SEAL
                         -       V.   -
                                                                           17 CR. 611 (RWS)
JOEY COLON,

                                          Defendant.

-    -   -   -   -   -       -    -   -    -   -   -   -   -   -   X




                     WHEREAS,                  with the defendant's consent,          his guilty plea

allocution was made before a United States Magistrate Judge on

March 6, 2018;

                     WHEREAS,                  a   transcript of the al locution was made and

thereafter was transmitted to the District Court; and

                     WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

                         IT IS HEREBY ORDERED that the defendant's guilty plea is

    accepted.


    SO ORDERED:

Dated:               New York:3 New York
                     March 1,., , 2018


                                                                   THE H        ROBERT W. SWEET
                                                                   CHIEF       STATES DISTRICT JUDGE
